PER CURIAM.
The Court having considered the record herein, including the recommendation of the Board of Governors of the Kentucky State Bar Association and the report of the Guardian Ad Litem, is of the opinion that the recommendation of the Board of Governors of the Kentucky State Bar Association should be adopted and confirmed.
It is therefore ordered in accordance with the recommendation that the respondent James F. Donoghoe, Jr., be permanently disbarred from the practice of law in the Commonwealth of Kentucky and that he be required to pay the costs of this action.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.